 Case 1:16-cv-03836-NLH Document 16 Filed 07/28/20 Page 1 of 14 PageID: 285



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


                                   :
WINSTON WOMBLE,                    :
                                   :    Civil Action No. 16-3836(NLH)
                  Petitioner,      :
                                   :
           v.                      :    OPINION
                                   :
UNITED STATES OF AMERICA,          :
                                   :
                  Respondent.      :
                                   :

APPEARANCES:

WINSTON WOMBLE
FCI-FORT DIX
INMATE MAIL/PARCELS
P.O. BOX 2000
JOINT BASE MDL, NJ 08640

     Pro se Petitioner.

DIANA V. CARRIG
OFFICE OF THE U.S. ATTORNEY
DISTRICT OF NEW JERSEY
401 MARKET STREET
4TH FLOOR
CAMDEN, NJ 08101

     Counsel for Respondent.

HILLMAN, District Judge

     Petitioner Winston Womble, a prisoner currently confined at

the Federal Correctional Institution, Fort Dix, files the

present motion to vacate his sentence pursuant to 28 U.S.C. §

2255 (the “Petition” or “Motion”).        Respondent argues that

Petitioner’s Motion must be dismissed because it is barred by a
 Case 1:16-cv-03836-NLH Document 16 Filed 07/28/20 Page 2 of 14 PageID: 286



binding waiver of collateral attack contained in Petitioner’s

plea agreement.    For the reasons stated herein, the Petition

will be dismissed.

                                BACKGROUND

     In or about August of 2012 through October 1, 2012,

Petitioner conspired with others to purchase approximately four

(4) kilograms of cocaine; unbeknownst to Petitioner, the seller

was an undercover law enforcement officer.         (ECF No. 14-1 (“Plea

Transcript” or “T.”) at 35:22 to 36:9).         After various meetings

with the undercover officer, Petitioner attempted to complete

the purchase and was arrested.       See (T37:20 to T38:5).      At the

time he was apprehended, Petitioner was in possession of three

(3) firearms.

     Petitioner was charged, by criminal complaint, with one

count of conspiracy to distribute and possess with the intent to

distribute cocaine in excess of 500 grams, in violation of 21

U.S.C. § 846.    United States v. Womble, No. 13-cr-507, ECF No. 1

(D.N.J. Oct. 2, 2012).     Petitioner and the Government entered

plea negotiations and ultimately reached an agreement: in

exchange for Petitioner’s guilty plea to the charge in the

complaint, the Government would not initiate further criminal

charges against him relating to the above-referenced conspiracy

or firearm possession.     (ECF No. 14 at 15).      The parties also

agreed that Petitioner would waive certain rights to file an

                                     2
    Case 1:16-cv-03836-NLH Document 16 Filed 07/28/20 Page 3 of 14 PageID: 287



appeal or collateral attack, including a motion under 28 U.S.C.

§ 2255 “if th[e] sentence [imposed] falls within or below the

Guidelines range that results from a total Guidelines offense

level of 29.” 1      (ECF No. 14 at 23, 29-30).

        On August 2, 2013, Petitioner appeared before the Court for

a plea hearing.       Petitioner was extensively questioned regarding

the plea agreement and repeatedly acknowledged that the

agreement contained a collateral attack waiver:

              THE COURT: The law permits every defendant such
              as yourself, as well as the government, to file
              an appeal of your sentence if either you or the
              government believe that there has been an error.
              Do you understand that?

              THE DEFENDANT: Yes.

              THE COURT: The general right of appeal for all
              defendants. Do you understand that?

              THE DEFENDANT: Yes.



1
 The Court pauses briefly to discuss this frequently used term of
art. Before reaching the sentencing guidelines range for term
of imprisonment, a Court must first determine the applicable
offense level and criminal history category. An Overview of the
Federal Sentencing Guidelines, United States Sentencing
Commission, https://www.ussc.gov/sites/default/files/pdf/
about/overview/Overview_Federal_Sentencing_Guidelines.pdf (last
visited Feb. 10, 2020). Once the final offense level and the
criminal history category have been ascertained, the Court can
turn to the sentencing table to determine the Guidelines range.
“The point at which the final offense level and the criminal
history category intersect on the Commission’s sentencing table
determines the defendant’s sentencing guideline range.” Id. As
suggested above, the term “guidelines range,” therefore, relates
to the range of months of imprisonment scheduled for a
particular offense level/criminal history category combination.

                                        3
 Case 1:16-cv-03836-NLH Document 16 Filed 07/28/20 Page 4 of 14 PageID: 288



           THE COURT: All right. Now, there is a similar
           form of appeal called a collateral challenge or a
           2255 petition. That’s a form of appeal made to
           this Court or a court like this, rather than to
           the Appellate Court. Do you understand generally
           defendants have that right as well?

           THE DEFENDANT: Yes.

           THE COURT: All right. Do you understand that
           you’re giving up your right to appeal or
           challenge your sentence, collaterally, in the
           situations set forth in the plea agreement?

           THE DEFENDANT: Yes.

           THE COURT: More specifically, Paragraph 10, which
           represents -- 10 and, to some extent, 11 that
           represent an appellate waiver here. Do you
           understand that?

           THE DEFENDANT: Yes.

           THE COURT: All right. Now, more specifically, in
           terms of that appellate waiver, do you understand
           that if I impose a term of imprisonment that
           falls within or below the guideline range that
           results from a guideline offense level of 29 or
           less, you cannot appeal or otherwise challenge
           your sentence?

           THE DEFENDANT: Yes.

(T30:1 – T31:5).    The Court concluded, after additional colloquy

with Petitioner, that “Mr. Womble is an intelligent person, that

he’s understood the questions that I have posed to him and

answered responsively.”      (T43:7-9).

     Pursuant to the plea agreement, Petitioner was found guilty

of conspiracy to possess with the intent to distribute more than

500 grams of cocaine, in violation of 21 U.S.C. § 846.           (ECF No.


                                     4
    Case 1:16-cv-03836-NLH Document 16 Filed 07/28/20 Page 5 of 14 PageID: 289



14 at 37).      At sentencing, the Court calculated an initial

offense level of 31 but varied downward one level, resulting in

a final offense level of 30. 2        (ECF No. 14 at 33-36; Sentencing

Transcript at 7:1-8:15 (D.N.J. Oct. 30, 2014)).             The relevant

Guidelines range for a level 30 offense at a Category VI

criminal history category was 168-210 months.             See U.S.S.G., Ch.

5, Pt. A (2012).       After considering all the factors set forth in

18 U.S.C. § 3553(a), the Court imposed a sentence of 180 months

of imprisonment and a subsequent term of five (5) years’

supervised release.        (ECF No. 14 at 33, 38-39).       Such a sentence

is within the Guidelines range of a level 30, Category VI.               But

such a sentence is also within the Guidelines range for an

offense level of 29.        See U.S.S.G., Ch. 5, Pt. A (2012)

(Guidelines range of between 151 and 188 months for an offense

level of 29 and criminal history category VI).

        On August 11, 2014, Petitioner filed the first of two

direct appeals challenging his sentence.            United States v.

Womble, No. 14-3583 (3d Cir. 2014).           Relying on the appeal

waiver in Petitioner’s plea agreement, the Government filed a

Motion for Summary Action seeking dismissal of the appeal.

United States v. Womble, No. 14-3583, Doc. # 3111758235 (3d Cir.



2 The Court also determined that a criminal history category of
VI applied. United States v. Womble, No. 13-cr-507, ECF No. 28
(“Sentencing Transcript”) at 7:20-25 (D.N.J. Oct. 30, 2014).

                                        5
 Case 1:16-cv-03836-NLH Document 16 Filed 07/28/20 Page 6 of 14 PageID: 290



Oct. 7, 2014).    In that filing, which this Court has reviewed,

the Government explained the waiver and argued that, while

Petitioner was sentenced at a level 30, the appeal waiver

applied because the sentence imposed remained within the

Guidelines range applicable to a level 29 offense.           (Id. at 5).

The Third Circuit granted the Government’s motion.           United

States v. Womble, No. 14-3583, Doc. # 3111815878 (3d Cir. Dec.

9, 2014).   Petitioner sought rehearing en banc, which the Third

Circuit denied.    United States v. Womble, No. 14-3583, Doc. #

3112013953 (3d Cir. July 10, 2015).        Petitioner subsequently

filed a writ of certiorari with the Supreme Court of the United

States, which was denied on January 11, 2016.          Womble v. United

States, 136 S. Ct. 862, 193 L. Ed. 2d 759 (2016).

     On December 6, 2016, Petitioner filed a second direct

appeal with the Third Circuit.       United States v. Womble, No. 16-

4266 (3d Cir. Dec. 9, 2016).       The Third Circuit summarily

dismissed that appeal for lack of appellate jurisdiction and

reaffirmed the applicability of the appellate waiver:

          The foregoing appeal is dismissed for lack of
     appellate jurisdiction. . . . Moreover, appellant
     previously appealed the judgment of sentence and
     commitment order in this matter. We granted the
     Government’s motion to summarily dismiss the appeal
     due to appellant’s appellate waiver in December 2014.
     See C.A. No. 14-3583.

United States v. Womble, No. 16-4266 Doc. # 3112605259 (3d Cir.

Apr. 26, 2017).

                                     6
 Case 1:16-cv-03836-NLH Document 16 Filed 07/28/20 Page 7 of 14 PageID: 291



       Petitioner filed an initial § 2255 petition on June 28,

2016 (ECF No. 1).     On January 3, 2017, Petitioner filed a

supplement to the initial petition (ECF No. 2).          The Court

issued a Notice and Order advising Petitioner that, pursuant to

United States v. Miller, 197 F.3d 644 (3d Cir. 1999), he could

either (1) have his pleadings ruled upon as filed, (2) withdraw

his successive filings, or (3) file an amended petition.            (ECF

No. 8).    On January 5, 2018, Petitioner filed an amended § 2255

petition (ECF No. 9).     The Government answered on May 17, 2018

(ECF No. 14) and Petitioner filed a response on June 29, 2018

(ECF No. 15).    Therefore, the operative petition before this

Court is docketed at ECF No. 9.       This matter is fully briefed

and ripe for adjudication.

                                 ANALYSIS

  I.      Legal Standard: 28 U.S.C. § 2255

       Title 28 U.S.C. § 2255 provides, in pertinent part:

       A prisoner in custody under sentence of a court
       established by Act of Congress claiming the right to
       be released upon the ground that the sentence was
       imposed in violation of the Constitution or laws of
       the United States, or that the court was without
       jurisdiction to impose such sentence, or that the
       sentence was in excess of the maximum authorized by
       law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate,
       set aside or correct the sentence.

28 U.S.C. § 2255(a); see gen. U.S. v. Thomas, 713 F.3d 165 (3d

Cir. 2013), cert. denied, 570 U.S. 927, 133 S. Ct. 2873, 186 L.


                                     7
 Case 1:16-cv-03836-NLH Document 16 Filed 07/28/20 Page 8 of 14 PageID: 292



Ed. 2d 926 (2013) (detailing the legislative history of § 2255).

     A criminal defendant bears the burden of establishing his

entitlement to § 2255 relief.       See United States v. Davies, 394

F.3d 182, 189 (3d Cir. 2005).       Moreover, as a § 2255 motion to

vacate is a collateral attack on a sentence, a criminal

defendant “must clear a significantly higher hurdle than would

exist on direct appeal.”      United States v. Frady, 456 U.S. 152,

166, 102 S. Ct. 1584, 71 L. Ed. 2d 816 (1982).

     Finally, this Court notes its duty to construe pro se

pleadings liberally.     See United States v. Otero, 502 F.3d 331,

334 (3d Cir. 2007) (citing Haines v. Kerner, 404 U.S. 519, 520,

92 S. Ct. 594, 30 L. Ed. 2d 652 (1972)).

  II.   Waiver

     Respondent contends that the Petition should be dismissed

because Petitioner waived his right to collaterally attack his

sentence.   The Court agrees.

     “Criminal defendants may waive both constitutional and

statutory rights, provided they do so voluntarily and with

knowledge of the nature and consequences of the waiver.”            U.S.

v. Mabry, 536 F.3d 231, 236 (3d Cir. 2008), cert. denied, 557

U.S. 903 (2009).    Thus, in criminal proceedings, a prisoner’s

waiver of the right to appeal a conviction or sentence, or to

challenge a conviction or sentence collaterally, as through §

2255, will be enforced “provided that they are entered into

                                     8
 Case 1:16-cv-03836-NLH Document 16 Filed 07/28/20 Page 9 of 14 PageID: 293



knowingly and voluntarily and their enforcement does not work a

miscarriage of justice.”      Mabry, 536 F.3d at 237 (citing U.S. v.

Khattak, 237 F.3d 557, 562 (3d Cir. 2001)).         The “miscarriage of

justice” exception is narrow and applies only in “unusual

circumstance[s].”     See Brown v. Zickefoose, 531 F. App’x 219,

222 (3d Cir. 2013) (quoting Khattak, 273 F.3d at 562).           The

Court of Appeals for the Third Circuit has instructed district

courts to consider the following factors before relieving a

prisoner of a waiver:

     [T]he clarity of the error, its gravity, its character
     (e.g., whether it concerns a fact issue, a sentencing
     guideline, or a statutory maximum), the impact of the
     error on the defendant, the impact of correcting the
     error on the government, and the extent to which the
     defendant acquiesced in the result.

Khattak, 273 F.3d at 562 (quoting United States v. Teeter, 257

F.3d 14, 25-26 (1st Cir. 2001)).

     In deciding a § 2255 motion, a district court “has an

independent obligation to conduct an evaluation of the validity

of a collateral waiver.”      Mabry, 536 F.3d at 238.      “As courts

widely agree, ‘[a] valid and enforceable appeal waiver . . .

only precludes challenges that fall within its scope.’”           Garza

v. Idaho, 139 S. Ct. 738, 744, 203 L. Ed. 2d 77, 86 (2019)

(quoting United States v. Hardman, 778 F.3d 896, 899 (11th Cir.

2014)).




                                     9
Case 1:16-cv-03836-NLH Document 16 Filed 07/28/20 Page 10 of 14 PageID: 294



     In determining the scope of a plea agreement’s appellate-

waiver provision, courts are guided by the “well-established

principle that plea agreements, although arising in the criminal

context, are analyzed under contract law standards.”          United

States v. Corso, 549 F.3d 921, 927 (3d Cir. 2008), cert. denied,

557 U.S. 915, 129 S. Ct. 2819, 174 L. Ed. 2d 311 (2009) (quoting

United States v. Goodson, 544 F.3d 529, 535 n.3 (3d Cir. 2008))

(internal citation marks and citations omitted).          The Third

Circuit has explained that, in light of those standards, “the

language of [an appellate] waiver, like the language of a

contract, matters greatly” to the analysis.         Id. (quoting

Goodson, 544 F.3d at 535).

     Under the relevant plea agreement, Petitioner agreed that

he “voluntarily waives[] the right to file any appeal, any

collateral attack, or any other writ or motion, including . . .

a motion under 28 U.S.C. § 2255, which challenges the sentence

imposed . . . if that sentence falls within or below the

Guidelines range that results from a total Guidelines offense

level of 29.”   (ECF No. 14 at 23).      Utilizing general contract

interpretation principles, the Court finds the plea agreement’s

collateral attack waiver is triggered by imposition of a

sentence within the range suggested at a level 29.          While the

Court ultimately calculated an offense level of 30 at Step 3 of

the sentencing process after a variance, the sentence Petitioner

                                    10
Case 1:16-cv-03836-NLH Document 16 Filed 07/28/20 Page 11 of 14 PageID: 295



ultimately received was one within the “Guidelines range”

applicable to a “Guidelines offense level of 29.”          Under the

applicable sentencing guidelines, the Guidelines range for an

offense level of 29 was between 151 and 188 months.          U.S.S.G.,

Ch. 5, Pt. A (2012).     Petitioner was sentenced to a term of 180

months, well within that Guidelines range of a level 29.

Accordingly, like the appellate waiver, the waiver applicable to

collateral challenges applies with equal force.

     Moreover, the Third Circuit has twice considered the

veracity of Petitioner’s appellate waiver and, based that

waiver, dismissed direct appeals challenging the sentence

imposed.   See, e.g., United States v. Womble, No. 16-4266, Doc.

# 3112605259 (3d Cir. Apr. 26, 2017) (“We granted the

Government’s motion to summarily dismiss the appeal due to

appellant’s appellate waiver in December 2014.”).          Under the law

of the case doctrine, “when a [circuit] court decides upon a

rule of law, that decision should continue to govern the same

issues in subsequent stages of the same case.”         Anderson v.

Comm’r, 698 F.3d 160, 166–67 (3d Cir. 2012) (quoting Arizona v.

California, 460 U.S. 605, 618, 103 S. Ct. 1382, 75 L. Ed. 2d 318

(1983)).

     While the issue here is slightly different in that the

appeals court addressed the appellate waiver and here we apply

the wavier of collateral attack, the operative waiver language

                                    11
Case 1:16-cv-03836-NLH Document 16 Filed 07/28/20 Page 12 of 14 PageID: 296



is the same and the provision works hand-in-glove.          The parties

bargained for a waiver of both of Petitioner’s rights of review.

There is no reason, based on the plain language of the plea

agreement, to treat the wavier of collateral review any

differently in this Court than the Court of Appeals did in

addressing the appellate waiver.         The Petition will, therefore,

be dismissed as it violates the parties’ plea agreement barring

collateral review.

  III. No Evidentiary Hearing is Necessary

     Section 2255 gives a district court some discretion whether

to hold an evidentiary hearing on a § 2255 motion.          See U.S. v.

Carter, 477 F. App’x 875, 876 (3d Cir. 2012) (citing Virgin

Islands v. Forte, 865 F.2d 59, 62 (3d Cir. 1989)).          In

exercising that discretion, a district court must first

determine whether the facts asserted, viewed in the light most

favorable to the prisoner, if proven, would entitle the prisoner

to relief; if so, the district court then must consider whether

an evidentiary hearing is needed to determine the truth of the

allegations.   See Nickens v. U.S., No. 09-cv-4278, 2011 WL

4056287, *5 (D.N.J. Sept. 12, 2011) (citing Gov’t of the Virgin

Islands v. Weatherwax, 20 F.3d 572, 574 (3d Cir. 1994)).           Thus,

a district court may summarily deny a § 2255 motion, without a

hearing, only where the “the motion and the files and records of

the case conclusively show that the prisoner is entitled to no

                                    12
Case 1:16-cv-03836-NLH Document 16 Filed 07/28/20 Page 13 of 14 PageID: 297



relief[.]”   28 U.S.C. § 2255(b); U.S. v. McCoy, 410 F.3d 124,

134 (3d Cir. 2005).

     Because Petitioner waived his right to collaterally

challenge his sentence as it was actually imposed, there is no

need for an evidentiary hearing.

  IV.   Certificate of Appealability Will Not Issue

     Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice

or judge issues a certificate of appealability (“COA”), an

appeal may not be taken from a final order in a proceeding under

28 U.S.C. § 2255.    A certificate of appealability may issue

“only if the applicant has made a substantial showing of the

denial of a constitutional right.”       28 U.S.C. § 2253(c)(2).       “A

petitioner satisfies this standard by demonstrating that jurists

of reason could disagree with the district court’s resolution of

his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to

proceed further.”    Miller-El v. Cockrell, 537 U.S. 322, 327, 123

S. Ct. 1029, 154 L. Ed. 2d 931 (2003) (citations omitted).

     “When the district court denies a habeas petition on

procedural grounds without reaching the prisoner’s underlying

constitutional claim, a COA should issue when the prisoner

shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it

                                    13
Case 1:16-cv-03836-NLH Document 16 Filed 07/28/20 Page 14 of 14 PageID: 298



debatable whether the district court was correct in its

procedural ruling.”    Slack v. McDaniel, 529 U.S. 473, 484, 120

S. Ct. 1595, 1604, 146 L. Ed. 2d 542 (2000).

     Here, jurists of reason would not disagree with this

Court’s determinations regarding the enforceability of the

waiver of collateral attack.      As such, no certificate of

appealability will issue.

                               CONCLUSION

     For the reasons set forth above, the Petition shall be

dismissed.   An appropriate order follows.



Date: July 27, 2020                       s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    14
